Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00599-CV
____________
 
BRAEDI CRAIG, Appellant
 
V.
 
MICHAEL P. MARTZ, ET AL., Appellees
 
 

 
On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-81505
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 25, 2008.  The clerk=s record was filed on December 1,
2008.  The reporter=s record was filed August 13, 2008.  No brief was filed.
On
February 5, 2009, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before March 5, 2009, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Yates, Guzman, and
Sullivan.